Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 1 of 59 PageID #: 207



 Jonathan D. Lupkin (JL-0792)
 Michael B. Smith (MS-3281)
 LUPKIN PLLC
 80 Broad Street, Suite 1301
 New York, New York 10004
 (646) 367-2771
 (646) 219-4870 (fax)
 jlupkin@lupkinpllc.com
 msmith@lupkinpllc.com
                      Raj Rajaratnam

                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


  RAJ RAJARATNAM, an individual,



        -against-                          Case No. 18-CV-3234
  MOTLEY RICE, LLC, a South Carolina
  limited liability company, MICHAEL E.
  ELSNER, an individual, JAYAT P.          AMENDED COMPLAINT
  KANETKAR aka JAY KANETKAR, an
  individual, RUDRA, an individual named
  pseudonymously, BRIAN P. MALLON, an
  individual, and JOHN “HANK” ALLISON,     JURY TRIAL DEMANDED
  an individual,

                       Defendants.
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 2 of 59 PageID #: 208




                                                     TABLE OF CONTENTS

 PRELIMINARY STATEMENT .................................................................................................. 1

         Defendants Operate a Criminal Enterprise that Exploits Government Secrets ..................... 1

         Mr. Rajaratnam is a Victim of Defendants’ Criminal Enterprise........................................... 3

 PARTIES........................................................................................................................................ 4

 JURISDICTION AND VENUE ................................................................................................... 8

 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS .................................................. 9

                                                                                                                                ................... 9

                                                                                         ..........................................................11

                                                                                                          ........................................ 13

                                                                                                                                           ...... 14

                                                                                      ............................................................ 15

                                                                                                                    ............................. 18

                                                                                                                             .................... 20

                                                                                                                                             .... 21

                                                                    ............................................................................... 23

                                                                               Government Assets to Go After Mr.
                          Rajaratnam in the Courts ................................................................................... 24

                                                                             ..................................................................... 25


                          Rajaratnam in the Press ..................................................................................... 27

         Motley Rice and the Former Agents Fraudulently Conceal their Crimes for Years ............ 30

                               ’s Fraudulently-Concealed Bribery of Rudra is Finally Revealed ............... 35


                                                                         i
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 3 of 59 PageID #: 209



                              ’s Fraudulently-Concealed Use of Government Materials is Finally Revealed
                         ........................................................................................................................... 36

                     rprise’s Fraudulently-Concealed Orchestration of the Vanity Fair Article is Finally
                        Revealed ............................................................................................................ 38

                                                             cedes It Lied About Mr. Rajaratnam ............................ 39

 COUNT I: RICO § 1962(c) ........................................................................................................ 40

 COUNT II: RICO § 1962(c)....................................................................................................... 46

 COUNT III: RICO § 1962(a) ..................................................................................................... 51

 COUNT IV: RICO § 1962(d) ..................................................................................................... 52

 COUNT V: Defamation .............................................................................................................. 53

 JURY DEMAND ......................................................................................................................... 55

 PRAYER FOR RELIEF ............................................................................................................. 55




                                                                         ii
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 4 of 59 PageID #: 210




        Plaintiff Raj Rajaratnam, by his undersigned attorneys, Lupkin PLLC, as and for his

 Amended Complaint, hereby alleges upon knowledge with respect to his own acts and status, and

 upon information and belief with respect to all other matters, 1 as follows:

                                PRELIMINARY STATEME NT

                      Defendants Operate a Criminal Enterprise that Exploits
                                      Government Secrets

                 For decades, through a shadowy network of unethical lawyers and compromised

 government agents—and in violation of a panoply of laws and regulations—Defendants have

 operated a criminal enterprise that illicitly obtains sensitive information from federal law



                 Defendants’ criminal enterprise (the “Motley Rice Enterprise”) seeks to exploit its

 pipeline of government secrets in various ways. One is by selling or trading the information.

 Another is to use the information to “shake down” targets with deep pockets.

                 In the latter case, the Motley Rice Enterprise uses illicitly-acquired information to

 identify weal


 1
  A recurring theme in Mr. Rajaratnam’s original complaint, and this one, is Motley Rice’s
 determination to conceal its criminal activity. A continuing example of this is Motley Rice’s
                                                                           rder (the “DCO”, DNJ
 ECF 203, 215) in its lawsuit against Mr. Rajaratnam (the “New Jersey Litigation”). Defendants

 thereby preventing the undersigned from viewing t
 undersigned are informed by Jones Day, counsel for Mr. Rajaratnam in the New Jersey
 Litigation, that many of the documents Defendants have designated directly support the
 allegations herein, and evidence additional wrongdoing by Defendants. Jones Day is currently
 constrained by the DCO—to which they object—from sharing substantively the information in
 these documents. By extension, the undersigned are constrained in their ability to fully describe
 the criminal enterprise and its acts. Nevertheless, the undersigned believe the facts currently

 Rajaratnam.
                                                   1
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 5 of 59 PageID #: 211



 government investigations to which the Motley Rice Enterprise unlawfully gained access.

 Motley Rice then uses the enterprise’s access to the fruits of criminal and national security

 investigations to craft lengthy and salacious complaints accusing its targets of supporting

 terrorism.

                                                                                  former government

               plant false stories from apparently credible sources who are secretly participants in

                                                                  “fake news” to further increase

 unlawful pressure on its targets to settle.

                                               ’s targets do not have access to the information the

 enterprise exploits. To obtain it legally, the targets must go through proper government channels

 (i.e., FOIA or Touhy requests), which can take months if not years to bear fruit, and from which

 sensitive information the Motley Rice Enterprise already obtained may be redacted or withheld

 by the government. Proceeding through proper channels does not further the Motley Rice

 Enterprise’

                  If its target does not immediately capitulate, the Motley Rice Enterprise uses the

 informational asymmetry created by its illegal pipeline of secret government information to

 withhold evidence and/or manufacture false evidence that cannot be refuted until and unless the

 target is able to gain access to the evidence the Motley Rice Enterprise unlawfully obtained.

                  Where necessary to maintain its illegal advantage and to protect its scheme from

 being discovered, the Motley Rice Enterprise has even defrauded the courts.



 racketeering provide it with a s

 ongoing scheme (and the enterprise participants’ lavish lifestyles).



                                                     2
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 6 of 59 PageID #: 212



                  Mr. Rajaratnam is a Victim of Defendants’ Criminal Enterprise

                Mr. Rajaratnam is one of the many victims of the Motley Rice Enterprise’s

 criminal scheme.

                Consistent with the business model described above, the Motley Rice Enterprise

 used its unlawful access to government secrets to manufacture a lawsuit that would frighten Mr.

                                                      ne of Motley Rice’s complaint was a false

 allegation that Mr. Rajaratnam knowingly provided funds for the purpose of supporting terrorist

 activity in Sri Lanka, his birthplace.

                When Mr. Rajaratnam did not immediately settle the case, as expected, the

 Motley Rice Enterprise

 Motley Rice

 government informant to plant false information about Mr. Rajaratnam in a story published in a

 prominent international publication.

                When that also failed to bludgeon Mr. Rajaratnam into submission, Defendants

 committed additional acts of fraud, bribery, and witness tampering in a years-

 conceal evidence of their criminal enterprise, prolonging the lawsuit and forcing Mr. Rajaratnam

 to expend millions more to uncover that evidence and defend against Motley Rice’s fraudulent

 claims. Defendants did this all in furtherance of the Motley Rice Enterprise’s fraudulent scheme

 to unlaw                                                                                   .

                Defendants’ criminal scheme has caused—and continues to cause—Mr.

 Rajaratnam substantial injury to his business and property. But for the acts of bribery, witness

                                                       -obtained property described herein, the

 Motley Rice Enterprise would not have been able to concoct and widely promulgate the false



                                                  3
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 7 of 59 PageID #: 213



 allegation that Mr. Rajaratnam knowingly and purposefully supported terr

 was the key to the execution of the Motley Rice Enterprise’s fraudulent scheme to use

 unlawfully-acquired government information to wrongfully obtain money from Mr. Rajaratnam.

                Among other things, Defendants’ fraudulent scheme has caused Mr. Rajaratnam

 to lose numerous investment opportunities in Sri Lanka.

                Defendants’ fraudulent scheme also has

 block the return and repatriation to Mr. Rajaratnam of $3 million in funds currently being held in

 Sri Lanka, thus depriving him of his money and property.

                Defendants’ fraudulent scheme also has prolonged and complicated the New



 about Defendants’ criminal conduct, thereby incurring substantial costs litigating issues that

 would not have arisen were the Defendants not trying to perpetrate, protect, and conceal their

 criminal scheme.

                Defendants’ fraudulent scheme has even impeded Mr. Rajaratnam’s ability to

 make charitable donations in Sri Lanka and elsewhere.

                                              PARTIES

                Defendant Motley Rice, LLC is a well-                       -

 founded in 2003. A South Carolina limited liability company, Motley Rice is registered to do

 business in the State of New                                                                       ’s

 predecessor-in-

 Defendants have perverted Motley Rice into a criminal enterprise that has operated as a member

 of an association-in-fact that is itself a criminal enterprise. In furtherance of the fraudulent




                                                    4
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 8 of 59 PageID #: 214



 scheme and pattern of racketeering described herein, Motley Rice has committed, among other

 crimes, the following predicate criminal acts enumerated in 18 U.S.C. § 1961(1):

                bribery, in violation of 18 U.S.C. § 201 (see, e.g., ¶¶ 43-46, 90-96 below);

                mail fraud, in violation of 18 U.S.C. § 1341 (see, e.g., ¶¶ 43-46 below);

                wire fraud, in violation of 18 U.S.C. § 1343 (see, e.g., ¶¶ 43-46, 97-108, 132-152
                below);

                obstruction of proceedings, in violation of 18 U.S.C. § 1505 (see, e.g., ¶ 33
                below);

                witness tampering, in violation of 18 U.S.C. § 1512 (see, e.g., ¶¶ 33, 90-96, 109-
                131 below);

                engaging in monetary transactions regarding property derived from unlawful
                activity, in violation of 18 U.S.C. § 1957 (see, e.g., ¶¶ 55-60, 72-79 below);

                transportation of property derived from unlawful activity, in violation of 18
                U.S.C. § 2314 (see, e.g., ¶¶ 55-60 below); and

                sale or receipt of property derived from unlawful activity, in violation of 18
                U.S.C. § 2315 (see, e.g., ¶¶ 55-60, 72-79, 138-141 below).

                Defendant Michael E. Elsner (“Elsner”) is a member of Motley Rice and a

 resident of South Carolina, and an active member of the New York bar. Elsner is counsel of

 record

 below). Elsner has taken a lead role in the misconduct in the New Jersey Litigation and has made

 numerous false and misleading statements to the court in that litigation in furtherance of the

 Defendants’ broader scheme. In furtherance of the fraudulent scheme and pattern of racketeering

 described herein, Elsner has committed, among other crimes, the following predicate criminal

 acts enumerated in 18 U.S.C. § 1961(1):

                bribery, in violation of 18 U.S.C. § 201 (see, e.g., ¶¶ 90-96 below);

                wire fraud, in violation of 18 U.S.C. § 1343 (see, e.g., ¶¶ 97-106, 132-152 below);

                                                  5
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 9 of 59 PageID #: 215



                witness tampering, in violation of 18 U.S.C. § 1512 (see, e.g., ¶¶ 90-96, 109-131
                below); and

                sale or receipt of property derived from unlawful activity, in violation of § 2315
                (see, e.g., ¶¶ 72-79).

                Defendant Brian P. Mallon (“Mallon”) is a former Special Agent with the U.S.

 Immigration and Naturalization Service (“INS”) assigned to the Joint Terrorism Task Force

 (“JTTF”). Upon information and belief, Mallon is a resident of New Jersey. In furtherance of the

 fraudulent scheme and pattern of racketeering described herein, Mallon has committed, among

 other crimes, the following predicate criminal acts enumerated in 18 U.S.C. § 1961(1):

                bribery, in violation of 18 U.S.C. § 201 (see, e.g., ¶¶ 61-65, 90-96 below);

                wire fraud, in violation of 18 U.S.C. § 1343 (see, e.g., ¶¶ 68-71, 132-143 below);

                witness tampering, in violation of 18 U.S.C. § 1512 (see, e.g., ¶¶ 90-96, 109-131
                below);

                engaging in monetary transactions regarding property derived from unlawful
                activity, in violation of 18 U.S.C. § 1957 (see, e.g., ¶¶ 72-79 below);

                transportation of property derived from unlawful activity, in violation of 18
                U.S.C. § 2314 (see, e.g., ¶¶ 55-60, 72-79, 138-141 below); and

                sale or receipt of property derived from unlawful activity, in violation of 18
                U.S.C. § 2315 (see, e.g., ¶¶ 55-60, 72-79 below).

                Defendant John “Hank” Allison (“Allison”) is a former Special Agent with the

 Federal Bureau of Investigation (“FBI”) assigned to the JTTF. Upon information and belief,

 Allison is a resident of New Jersey. In furtherance of the fraudulent scheme and pattern of

 racketeering described herein, Allison has committed, among other crimes, the following

 predicate criminal acts enumerated in 18 U.S.C. § 1961(1):

                bribery, in violation of 18 U.S.C. § 201 (see, e.g., ¶¶ 90-96 below);

                wire fraud, in violation of 18 U.S.C. § 1343 (see, e.g., ¶¶ 132-137 below);

                                                  6
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 10 of 59 PageID #: 216



                 witness tampering, in violation of 18 U.S.C. § 1512 (see, e.g., ¶¶ 90-96, 109-131
                 below);

                 engaging in monetary transactions regarding property derived from unlawful
                 activity, in violation of 18 U.S.C. § 1957 (see, e.g., ¶¶ 72-79 below);

                 transportation of property derived from unlawful activity, in violation of 18
                 U.S.C. § 2314 (see, e.g., ¶¶ 72-79, 138-141 below); and

                 sale or receipt of property derived from unlawful activity, in violation of 18
                 U.S.C. § 2315 (see, e.g., ¶¶ 72-79 below).

                 Defendant “Rudra” was and may still be

  FBI. Rudra is named by pseudonym as a courtesy to the United States government in

  consideration of that fact. Rudra is believed currently to be a resident of Sri Lanka. In

  furtherance of the fraudulent scheme and pattern of racketeering described herein, Rudra has

  committed, among other crimes, the following predicate criminal acts enumerated in 18 U.S.C.

  § 1961(1):

                 wire fraud, in violation of 18 U.S.C. § 1343 (see, e.g., ¶¶ 99-108 below);

                 engaging in monetary transactions regarding property derived from unlawful
                 activity, in violation of 18 U.S.C. § 1957 (see, e.g., ¶¶ 72-79 below);

                 transportation of property derived from unlawful activity, in violation of 18
                 U.S.C. § 2314 (see, e.g., ¶¶ 72-79 below); and

                 sale or receipt of property derived from unlawful activity, in violation of 18
                 U.S.C. § 2315 (see, e.g., ¶¶ 72-79 below).

                 Defendant Jayat P. “Jay” Kanetkar (“Kanetkar” and, together with Elsner,

  Rudra, Allison, and Mallon, the “Individual Defendants”) is a former FBI Special Agent assigned

  to the JTTF and was Rudra’s “handler.” Kanetkar is believed to be a resident of New Jersey.

  Kanetkar maintains a professional investigation services business in New Jersey and is also an

  attorney and active member of the New Jersey bar. In furtherance of the fraudulent scheme and


                                                    7
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 11 of 59 PageID #: 217



  pattern of racketeering described herein, Kanetkar has committed, among other crimes, the

  following predicate criminal acts enumerated in 18 U.S.C. § 1961(1):

                bribery, in violation of 18 U.S.C. § 201 (see, e.g., ¶¶ 61-65, 90-96 below);

                wire fraud, in violation of 18 U.S.C. § 1343 (see, e.g., ¶¶ 68-71, 132-143 below);

                witness tampering, in violation of 18 U.S.C. § 1512 (see, e.g., ¶¶ 90-96, 109-131
                below);

                engaging in monetary transactions regarding property derived from unlawful
                activity, in violation of 18 U.S.C. § 1957 (see, e.g., ¶¶ 72-79 below);

                transportation of property derived from unlawful activity, in violation of 18
                U.S.C. § 2314 (see, e.g., ¶¶ 55-60, 72-79, 138-141 below); and

                sale or receipt of property derived from unlawful activity, in violation of 18
                U.S.C. § 2315 (see, e.g., ¶¶ 55-60, 72-79 below).

                Raj Rajaratnam is an ethnic Sri Lankan Tamil who left Sri Lanka when he was

  14 years old and became a naturalized United States citizen in 1986. Mr. Rajaratnam

  permanently resides in New York, New York but is currently incarcerated at the Federal Medical

  Center, Devens, in Ayers, Massachusetts.

                               JURISDICTION AND VENUE

                                                                                     1331 and

  18 U.S.C. § 1964 because this action arises under 18 U.S.C. § 1962.



  to 28 U.S.C. § 1367.

                Venue in this judicial district is proper pursuant to 18 U.S.C. § 1965 because



                                                                    “handled” Defendant Rudra as

  a                            and procured much of the information misused by Motley Rice

                                                  8
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 12 of 59 PageID #: 218



  against Mr. Rajaratnam in connection with investigations conducted (and prosecutions brought)

  in the Eastern District of New York.



                     a. Pursuant to CPLR 302(1), because one or more of the defendants
                        transacted business in the State of New York;

                     b. Pursuant to CPLR 302(2), because one or more of the defendants
                        committed a tortious act within the State of New York;

                     c. Pursuant to CPLR 302(3), because one or more of the defendants
                        committed a tortious act outside the State of New York and engaged in a
                        persistent course of conduct within the State of New York; and

                     d. Pursuant to 18 U.S.C. § 1965, which confers personal jurisdiction within
                        the Eastern District of New York over all defendants when, as here, at least

                        district.

              FACT UAL ALLE GATIONS COMMON TO ALL COUNTS

                 To understand how Mr. Rajaratnam became a target of Defendants’ scheme, how

  he was injured thereby, and how he ultimately uncovered the fraudulently-concealed evidence of

  Defendants’ criminal conduct, it is necessary to understand the scheme itself, and the pattern of

  criminal activity that has sustained that scheme for decades.


                                          Force Settlements

                 Motley Rice’s pattern of using criminal conduct to extort massive settlements

  dates back to the 1970’s. Motley Rice founders Ron Motley and Joseph Rice rose to prominence



                                                                                 “recruiting”

  putativ



                                                   9
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 13 of 59 PageID #: 219



                                                                                         of

  thousands, if not hundreds of thousands, of often frivolous cases.

                 Presaging the mortgage-backed securities that brought down the global economy,

  Ness Motley bundled meritorious claims together with “subprime” claims that had little or no

  merit (i.e                                                            -related illness). Ness

  Motley then “sold” those bundles to putative defendants in mass settlements. Ness Motley




                 Somewhere along the way, Ness Motley’s conduct crossed the line from unsavory

  to criminal.

                 In 2001, Ness Motley’s conduct drew a lawsuit alleging, among other things, that

  Ness Motley improperly induced medical “experts” to testify falsely—a federal crime under 18

  U.S.C. § 1512 (witness tampering) and used threats and intimidation to prevent legislative

  reform of asbestos litigation—also a federal crime (obstruction under 18 U.S.C. § 1505)—in

  order to secure settlement agreements worth hundreds of millions of dollars.

                 Motley and Rice then turned their attention to litigation against the tobacco

  companies, again raking in billions of dollars in fees through “bulk” settlements. It was reported

  that they became wealthier than many of the executives they painted as greedy opportunists.

  Motley, for example, owned a private plane, a mansion on an island, and a 156-foot yacht named




  terrorists destroyed the Twin Towers. Where most Americans saw an unspeakable loss, the

  criminal element within Ness Motley (soon to become Motley Rice) saw a lucrative opportunity.



                                                  10
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 14 of 59 PageID #: 220




                                                                                            ght out



                          -dollar lawsuit accusing Saudi banks, charities, and members of the Saudi



                 As recounted by James Risen, a Pulitzer Prize-winning national security journalist

  formerly with the New York Times, in his book, Pay Any Price: Greed, Power, and Endless War,

  Motley Rice used the 9/11 litigation as a pretext to embed itself with unscrupulous or duped

  governm

                 In 2002, Motley Rice hired as its lead investigator a French author and analyst

  named Jean-Charles Brisard, who claimed to have ties with French intelligence and rose to

  notoriety when he published a book blaming the Saudis for 9/11.

                 In 2003, Motley Rice sent Brisard to Bosnia to try to gain access to a secret

                                                                                        ’

  obtain the highly sensitive document, which the DOJ was using as evidence in an ongoing

  criminal prosecution.

                 Eager to get its hands on the document, Motley Rice dismissed the DOJ’s

  concerns about the integrity of their criminal case and pushed back—

  agreed to share the document with Motley Rice after Motley Rice obtained an order from the

  Bosnian Supreme Court asking the U.S. Government to do so.

                          -called “golden chain” document supposedly was a list of donors to Osama

                                                 helpful enough, because when Brisard translated the




                                                   11
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 15 of 59 PageID #: 221



                                                                 “bin Mahfoodh” to “Khalid bin

  Mahfouz”—the name of one of the richest men in Saudi Arabia.

                 Not coincidentally, Motley Rice named Khalid bin Mahfouz as a defendant in the

  9/11 action. Indeed, Brisard told Risen that he personally “participat[ed] in the selection process

  of defendants.” Brisard’                      “golden chain” document ultimately came to light,

  and Motley Rice replaced Brisard with Michael Asimos.

                 Asimos’ modus operandi was to ingratiate himself to low-level government



  lawyers at Motley Rice knew Asimos was sharing information collected and generated for the

  9/11 cases 2 with people at the Department of Defense, and Elsner encouraged such unethical

  conduct in the hopes of receiving a quid pro quo (i.e., to obtain access to equally sensitive

  information from government investigations through false or fraudulent pretenses).



  intelligence was a “              ”

  U.S.C. § 201. Mr. Rajaratnam is informed and believes that, multiple times between 2003 and

  2006 or later, Asimos and/or Motley Rice                              ed valuable information to

                         with                                      to provide the Motley Rice

  Enterprise with unauthorized access to government intelligence                             separate

  violation of the federal bribery statute, 18 U.S.C. § 201, that was intended to contribute and did

  contribute to the Motley Rice Enterprise’




  2
                                                                                   osed to

  without the informed consent of Motley Rice’
                                                   12
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 16 of 59 PageID #: 222



  U.S.C. § 1961(1), in furtherance of the Motley Rice Enterprise’s fraudulent scheme to

                                     dential government information for pecuniary gain.

                 Mr. Rajaratnam is informed and believes that, on multiple occasions between

  2003 and 2006 or later, Asimos and Motley Rice transmitted, or caused to be transmitted, this

  information to their government contacts by means of interstate or international wires or the

  Postal Service. Each time Motley Rice and Asimos made or caused such a transmission, they

  violated the federal wire and mail fraud statutes, 18 U.S.C. §§ 1341 and 1343, for the purpose of

  executing the Motley Rice Enterprise’s fraudulent scheme to unlawfully obtain and exploit

                                                                     pattern of racketeering



                 Over the course of the next several years, with the help of Asimos and others both

  within and outside of the government, Motley Rice established a network that, through unsavory

  and often illegal means, gave Motley Rice unique—and unauthorized—access to information it

  hoped to sell to the government and/or commercial interests. It also used that information to

  commodify “anti-terrorism litigation” as it had with the asbestos and tobacco cases. Additional

  detail regarding the Motley Rice Enterprise’s pattern of criminal fraud and bribery is provided

  below.



                 Asimos and his “right-hand man,” former INS agent Defendant Brian Mallon,

            ective at gathering information and intelligence as they were at blurring the line

                                                                     : at one point, Asimos traveled

  to Kabul, ostensibly on behalf of the U.S. Government, and returned with a document identifying




                                                  13
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 17 of 59 PageID #: 223



  be taking the document to the Pentagon, but disclosed

  the document had no apparent relevance to the 9/11 lawsuit, lawyers working alongside Motley

  Rice in the litigation stopped the investigators from taking the document to the Pentagon until

  they had secured a copy for themselves.

                  Mr. Rajaratnam believes that, after a reasonable opportunity for further

  investigation or discovery, the evidence will show that those attorneys were working in concert

  with Motley Rice to divert the document—delaying its delivery to the Pentagon and potentially

  impeding an ongoing criminal investigation.




  (“OSD”). Bucci knew about the Motley Rice Enterprise’s fraudulent scheme and repeatedly

  covered for Asimos to protect Motley Rice’s information-sharing relationship with elements

  within the Defense Intelligence Agency (“DIA”). Bucci told Risen he helped Motley Rice

  establish that relationship.

                  Soon after the U.S. invasion of Iraq in March 2003, Asimos wanted to get into



  who worked with Senator Arlen Specter, and falsely told him that Deputy Secretary of Defense

  Paul Wolfowitz wanted Asimos in Iraq—secretly, of course—and he needed help getting in-

  country.

                  Heilbrun told Risen he was puzzled as to why the Department of Defense would

  be unable to transport their own agent into Iraq, but Asimos gave him Bucci’s cell phone

  number, and Bucci backed up Asimos’s false claims. Heilbrun then got Senator Specter to call

  Deputy Secretary of State Richard Armitage, who put them in touch with the U.S. ambassador to

                                                   14
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 18 of 59 PageID #: 224



  Turkey. All this was intended to get Asimos into Iraq under false pretenses to gather sensitive

  information for Motley Rice—an unauthorized civilian entity.

                 Asimos’s fraud ultimately got him into Iraq, where, by again falsely representing

  himself as a representative of the Pentagon, he obtained access to Ahmed Chalabi’s 3 Iraqi

  National Congress (“INC”) and—more importantly—the documents they were collecting from

  Iraqi government ministries, including the Iraqi intelligence service.

                 Asimos’s fraud eventually was discovered by Chalabi spokesman Francis Brooke.

  When Brooke called the OSD                        ’s           , Wolfowitz’      ce told Brooke



  be detained.

                 Asimos’s and Bucci’s use of interstate and/or international communications

  transmitted by wire to deceive Mr. Heilbrun, Senator Specter, Deputy Secretary Armitage, Mr.

  Brooke, and others in March and April 2003, for the purpose of executing the Motley Rice

  Enterprise’s scheme to defraud, constituted multiple violations of the federal wire fraud statute,

  18 U.S.C. § 1343. Each of those violations was for the purpose of executing the Motley Rice

  Enterprise’



  § 1961(1).



                 Soon after Asimos returned from Iraq, Motley Rice helped him form—and

  funded—Rosetta Research and Consulting LLC (“Rosetta”), through which Mallon, Asimos, and



  3
   Chalabi, an Iraqi exile, was the U.S. Government’s cho
  overthrow of Saddam Hussein.
                                                  15
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 19 of 59 PageID #: 225



  the other investigators would continue their clandestine investigations on behalf of Motley Rice.



  contracts and—even better—sell the information it had been gathering (ostensibly for the 9/11

  Litigation                                                                        ) to commercial

  customers. 4

                 Formal government contracts never materialized through Rosetta, but Motley

  Rice continued to rely on its agents’ deceptions to gain access to sensitive information. Although

  Rosetta’s ostensible mission was performing investigative work to support the 9/11 lawsuit,

  Asimos spent most of his time exploiting government contacts to obtain information that, for the

  most part, had little relevance to the 9/11 litigation. Rosetta’s true purpose was to build a massive

  database of government intelligence on terrorism, which Risen called “the most valuable asset

  Motley Rice ever got out of the 9/11 case.”

                 From June 2003 until 2006 or later, Motley Rice, Asimos, and Mallon used

  Rosetta as an instrument and conduit of the Motley Rice Enterprise’s scheme to obtain, transport,

  transmit, and/or transfer in interstate or foreign commerce documents worth more than $5,000

  obtained by means of false or fraudulent pretenses, representations, and/or promises, thus

  committing multiple violations of 18 U.S.C. § 2314. Each of those violations was intended to

  contribute and did contribute to the Motley Rice Enterprise’s pattern of racketeering activity, as




  4
    Not long after joining Motley Rice’s criminal enterprise, Kanetkar founded Guaranteed
  Investigations, Inc., a private investigation company “consisting of security professionals with
  Federal and State Law Enforcement, Military, and Business Security experience.”

  respectfully submit that discovery may reveal that the Motley Rice Enterprise is using
  Guaranteed Investigations to further its scheme, as it did with Rosetta.
                                                   16
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 20 of 59 PageID #: 226



                                ), in furtherance of the Motley Rice Enterprise’s fraudulent scheme



                 By funding Rosetta with millions of dollars from 2003 until 2006 or later, Motley

  Rice engaged in one or more monetary transactions intended to fund the purchase or sale of

  criminally-derived documents worth more than $10,000 in violation of 18 U.S.C. § 1957. Each

  of those violations was intended to contribute and did contribute to the Motley Rice Enterprise’s



  Rice Enterprise’

  information for pecuniary gain.

                 By knowingly receiving, possessing, storing, bartering, and/or selling documents

  worth more than $5,000 which crossed state or U.S. boundaries after being unlawfully converted

  or taken, between 2003 and 2006 or later, Asimos, Mallon, and Rosetta committed multiple

  violations of 18 U.S.C. § 2315. Each of those violations was intended to contribute and did

  contribute to the Motley Rice Enterprise’

  U.S.C. § 1961(1), in furtherance of the Motley Rice Enterprise’s fraudulent scheme to



                 By knowingly receiving documents worth more than $5,000 which crossed state

  or U.S. boundaries after being unlawfully converted or taken, between 2003 and 2006 or later,

  Motley Rice committed multiple violations of 18 U.S.C. § 2315. Each of those violations was

  intended to contribute and did contribute to the Motley Rice Enterprise’s pattern of racketeering

                                                                   Motley Rice Enterprise’s



  pecuniary gain.



                                                  17
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 21 of 59 PageID #: 227




                                                                          Mallon’s friend Mike



                                                    ’s operations. Soon, Dick became an integral

                                           t even had his own Rosetta email address.

                 As a person acting for or on behalf of a federal agency, Mike Dick was a “public

         ”                                                      201. In or about 2003-2004, Rosetta

  and Mallon corruptly       ed valuable information—some of it protected by privileges held by

                                    , who had not consented to the disclosure—to Dick with the

                                                                 unauthorized

  FBI information in violation of his lawful duty and (b) facilitate the Motley Rice Enterprise’s

  fraudulent scheme to embed itself in government investigations and gain access to the fruits of

  those investigations                      a violation of 18 U.S.C. § 201 and each was intended

  to contribute and did contribute to the Motley Rice Enterprise’s pattern of racketeering activity,

                    .S.C. § 1961(1), in furtherance of the Motley Rice Enterprise’s fraudulent



                 Dick’s relationship with Rosetta ultimately led to a “severe verbal reprimand” for

  involving Rosetta in an operation without getting prior approval from his superiors, an inquiry by

  the DOJ’                                                        ’

  Responsibility, and a recommendation that Dick be dismissed.

                 Dick was

  reports that, in or about late 2004, an unnamed FBI analyst was working for Rosetta as well,

                                                  of the Motley Rice Enterprise and performing

                                                  18
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 22 of 59 PageID #: 228



  records checks on people Asimos was meeting or trying to recruit as informants. Mr. Rajaratnam

  is informed and believes that Rosetta and Motley Rice were not authorized to access those

  databases for their own commercial purposes.

                 As an employee of a federal agency, the unnamed FBI analyst was a “public

         ”                                                                   201. Mr. Rajaratnam

  believes that, after a reasonable opportunity for further investigation or discovery, the evidence

  will show that Asimos, Mallon, and/or another agent of Rosetta and/or the Motley Rice

                     things of value to that FBI analyst

  the Motley Rice Enterprise unauthorized                                                olation of

  his lawful duty and/or (b) facilitate the Motley Rice Enterprise’s fraudulent scheme to embed

  itself in government investigations and gain access to the fruits of those investigations. Each

                                              201 and each was intended to contribute and did

  contribute to the Motley Rice Enterprise’

  U.S.C. § 1961(1), in furtherance of the Motley Rice Enterprise’s fraudulent scheme to

                                              l government information for pecuniary gain.

                     Washington Post reported in 2008 that Rosetta took an unnamed FBI

  employee on a house-hunting trip “in anticipation of being hired by Rosetta,” and that the

  employee gave Rosetta information taken from FBI databases “to provide information to placate

  [Rosetta’s] investors”—i.e., Motley Rice. Mr. Rajaratnam is informed and believes that this

  occurred in or around 2004 and that Rosetta and Motley Rice were not authorized to access those

  databases for their own commercial purposes.

                 As an employee of a federal agency, the unnamed FBI employee was a “public

         ”                                                                                      ed



                                                    19
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 23 of 59 PageID #: 229



  things of value to that FBI analyst

  Enterprise unauthorized

  and/or (b) facilitate the Motley Rice Enterprise’s fraudulent scheme to embed itself in

  government investigations and gain access to the fruits of those investigations

  was a violation of 18 U.S.C. § 201 and each was intended to contribute and did contribute to the

  Motley Rice Enterprise’s pattern of ra

  furtherance of the Motley Rice Enterprise’s fraudulent scheme to unlawfully obtain and exploit



                                                                          tion to


                 In 2004, Motley Rice decided it wanted to bring Haji Bashir Noorzai, a notorious

  Afghan drug lord, into the United States to serve as a witness in the 9/11 litigation. No longer

  able to help Rosetta directly, Dick put Rosetta in touch with a friend at the DEA, who agreed to

  work with Rosetta to bring Noorzai into the country.

                 What Motley Rice and Rosetta did not know at the time was that the DEA had

                                                                   was planning to arrest him when

  he entered the country.

                                                            intended to do, Mallon and Asimos

  initially tried to persuade the DEA not to arrest Noorzai, but ultimately decided to go along with

                                            t, in April 2005, after trying to persuade a federal law

  enforcement agency not to arrest a notorious Afghan drug lord with ties to the Taliban, Motley

  Rice’s civilian investigators induced that drug lord to come to the United States under false

  pretenses—ostensibly to act as a witness in Motley Rice’s lawsuit—and delivered him instead to

  the DEA for arrest and prosecution.

                                                  20
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 24 of 59 PageID #: 230



                 In or about April 2005, Mallon and Asimos transmitted false promises of

  employment to Noorzai via international wire to persuade him to come to the United States,

  intending that by doing so they would (a) ingratiate themselves to the DEA agents, thus

  furthering the Motley Rice Enterprise’s scheme to gain unauthorized access to government

  investiga

  the Motley Rice Enterprise’s fraudulent scheme to trade on government information.

  act of criminal wire fraud in violation of 18 U.S.C. § 1343, for the purpose of executing the

  Motley Rice Enterprise’



  in 18 U.S.C. § 1961(1).




                 In or before 2009, Mallon—by then a longtime member of the Motley Rice

  Enterprise—enlisted two of his colleagues from the JTTF, former FBI agents Jay Kanetkar and

  John “Hank” Allison, into the conspiracy.

                 While they were agents of the JTTF, Kanetkar and Mallon had worked with a

                                                        -name “Rudra”.

                 In or about 2009, Kanetkar and Mallon introduced Rudra to Motley Rice. As a

                                      ’s identity was a closely-guarded government secret. By

  disclosing Rudra’s identity to Motley Rice, Kanetkar and Mallon violated the Attorney General’s

                                                                         (“AG Guidelines”).

                 On multiple occasions between 2009 and 2018, Mallon, Kanetkar, and Allison

  (the “Former Agents”) and Rudra transported, transmitted, and/or transferred to Motley Rice, via

  interstate or foreign wire or by travelling across state lines, copies of documents and materials

                                                   21
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 25 of 59 PageID #: 231



  received

  documents were worth more than $5,000 to Motley Rice, and the Former Agents and Rudra

  knew that the disclosure of those documents to Motley Rice was unlawful. Each such action was

  a separate violation of 18 U.S.C. § 2314 and each was intended to contribute and did contribute

  to the Motley Rice Enterprise’

  § 1961(1), in furtherance of the Motley Rice Enterprise’s fraudulent scheme to unlawfully obtain



                 On multiple occasions between 2009 and 2018, Motley Rice, Elsner, the Former

  Agents, and Rudra received, possessed, and/or stored those documents, in violation of 18 U.S.C.

  § 2315. Each such violation was intended to contribute and did contribute to the Motley Rice

  Enterprise’

  the Motley Rice Enterprise’s fraudulent sc

  government information for pecuniary gain.

                 During that time, Rudra also requested additional documents from the FBI,

  outside the Touhy process, which he would provide to the Former Agents for use by Motley Rice.




                 On several occasions between 2009 and 2018, the Former Agents and/or Motley

  Rice compensated Rudra for these documents—each an exchange of funds for documents worth

  more than $10,000 and procured in violation of, among others, 18 U.S.C. §§ 2314 and 2315.

  Each of those unlawful payments was a separate violation of 18 U.S.C. § 1957 and was intended

  to contribute and did contribute to the Motley Rice Enterprise’s pattern of racketeering activity,




                                                  22
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 26 of 59 PageID #: 232



                                                                                  ’s fraudulent

                                                                                 for pecuniary gain.

                 It was entirely within the Former Agents’ discretion and control what documents

  and information they chose to share with Motley Rice in perpetuation of the Motley Rice

  Enterprise’s fraudulent scheme.                                         ble for managing Rudra’s

  role in the enterprise. In this way, among others, each of the Former Agents participated in the

  operation or management of the Motley Rice Enterprise.



                                      had worked together on a JTTF investigation into the

  Liberation Tigers of Tamil Eelam, a terrorist organization known as the “Tamil Tigers” or

  “LTTE”.



  from that criminal investigation.

                 Mr. Rajaratnam was approached in connection with that investigation because of

  donations he and his father—alongside numerous foreign governments and non-governmental

  organizations—had made to the Tamil Rehabilitation Organization (the “TRO”), a Maryland-

  based 501(c)(3), between 2002 and 2006.

                 In 2007, allegations arose that the TRO was funding LTTE. On November 15,

  2007, the United States Department of the Treasury designated the TRO under Executive Order



  network. Upon learning of the Treasury Department’s action in 2007, Mr. Rajaratnam ceased all

  donations to the TRO.




                                                  23
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 27 of 59 PageID #: 233



                 As the Former Agents would have known, Mr. Rajaratnam voluntarily and fully

  cooperated with that investigation (as well as a parallel investigation by the Sri Lankan

  government), without counsel, and no prosecutions were ever brought against Mr. Rajaratnam

  regarding terrorism. To the contrary, in 2009, the investigations unit chief of the Central Bank of

  Sri Lanka declared that, “[a]t the time Mr. Rajaratnam made the donations, the TRO was not

  banned by the Sri Lankan government, nor the U.S. It was a donation made in good faith.”

                                                                                               —

  most importantly—                                            —along with far more sensitive

  government materials—with Motley Rice.


                   Government Assets to

                 On October 16, 2009, in connection with an entirely unrelated investigation, the

  FBI arrested Mr. Rajaratnam for insider trading. Six days later, Motley Rice pounced, naming

  Mr. Rajaratnam as a defendant in a civil lawsuit. 5

                 Motley Rice’s lawsuit against Mr. Rajaratnam turned, in large part, on a false

  allegation regarding an event Mr. Rajaratnam attended in Somerset, New Jersey on November 2,

  2002 (the “November Event”).      at event marked the 25th anniversary of the Ilankai Tamil

  Sangam, an organization that is self-described as an “Association of Tamils of Sri Lanka in the

  U.S.A.” Mr. Rajaratnam’s speech focused on the importance of philanthropy and support for the

  Tamil community.




  5

  which is directed at the fraudulent scheme of which that litigation is an instrumentality and the
  crimes Defendants have committed (including in connection with the New Jersey Litigation) to
  perpetuate that scheme.
                                                  24
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 28 of 59 PageID #: 234



                   Motley Rice falsely alleged that, at the November Event, Mr. Rajaratnam

  encouraged those in attendance to support LTTE and described them as both “terrorists” and

  “                   ” See DNJ ECF No. 1 ¶ 113. A                                                 BI

  had a recording and transcript of the event at which he allegedly made that statement—concrete

  and unimpeachable evidence that Motley Rice’s allegations were

  known and available to Defendants, but not to Mr. Rajaratnam.

                         efendants knew the allegations were false but persisted with them anyway,

  secure in the knowledge that Mr. Rajaratnam lacked the means to disprove it. Until and unless

  Mr. Rajaratnam somehow gained access to secret FBI recordings, it would be his word against

  that of former government agents.

                   No doubt Motley Rice expected that the wealthy Mr. Rajaratnam, recently

  arrested and facing a very public criminal trial, would eagerly pay handsomely to make Motley

  Rice’            —but false—allegations go away.



                                                                                                 knew

  of Rudra’

                                                 less shared this information with Motley Rice and

  Elsner and managed Rudra’                             ’s and Elsner’s behalf, just as they had done

  for the U.S. government—                                                    , and the law was not

  on their side.

                   Between 2009 and 2018, Motley Rice and/or the Former Agents made multiple

  payments to Rudra totaling over $75,000.           payments were far beyond the permissible

  “reasonable cost of travel and subsistence incurred and the reasonable value of time lost in



                                                  25
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 29 of 59 PageID #: 235



  attendance at [a] trial, hearing, or proceeding”—particularly since Rudra is not an expert witness

  who had to prepare an expert report, only recently (i.e., in 2018) sat for his deposition, and has

  not yet appeared at any trial or evidentiary hearing. See DNJ ECF No. 382 at 2. Apparently, the

  payments were used to fund living arrangements, consumer goods, and extraneous travel

  unrelated to Rudra’s testimony. Far from being reasonably related to his time spent in providing

  testimony in a formal legal forum, Motley Rice and the former Agents made those payments to

                              ’s testimony in the New Jersey Litigation—including false testimony

  regarding the November Event.

                 Each payment Motley Rice and the Former Agents directly or indirectly made to

  Rudra was a separate violation of 18 U.S.C. § 201, and each was intended to contribute and did

  contribute to the Motley Rice Enterprise’                                                  18

  U.S.C. § 1961(1), in furtherance of the Motley Rice Enterprise’s fraudulent scheme to



                 Mr. Rajaratnam is informed and believes that, between 2009 and 2018, Motley

  Rice,



  Rudra’s testimony under oath in the New Jersey Litigation. Each

  or promise was a separate violation of 18 U.S.C. § 201, and each was intended to contribute and

  did contribute to the Motley Rice Enterprise’

  U.S.C. § 1961(1), in furtherance of the Motley Rice Enterprise’s fraudulent scheme to




  connection with the New Jersey Litigation. See DNJ ECF No. 325 Ex. 4. Motley Rice hid that



                                                   26
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 30 of 59 PageID #: 236



                                                                       —the deadline for close of

  discovery on September 30, 2016—to produce it. See DNJ ECF No. 382 at 1.

  contains demonstrably false statements.

                 In July 2018, Rudra gave four days of deposition testimony in the New Jersey

  Litigation. See DNJ ECF No. 382 at 4.

                 Mr. Rajaratnam is informed and believes that, since at least 2009, Motley Rice,

  Elsner, and the Former Agents have repeatedly and corruptly persuaded, or attempted to

  persuade, Rudra to cooperate, as described above,

  the New Jersey Litigation. Each such                                                          a

  separate violation of the federal witness tampering statute, 18 U.S.C. § 1512, which was intended

  to contribute and did contribute to the Motley Rice Enterprise’s pattern of racketeering activity,

                                                                                      ’s fraudulent




                     Government Assets to

                 On or about October 23, 2009, Motley Rice issued a press release that included,

  among other things, the false representation that, “[i]n November 2002, Rajaratnam, speaking at

  a fundraiser for the Association of Tamils of Sri Lankan USA (“ITSA”), called those supporting

  the Tamils’ struggle in Sri Lanka ‘terrorists,’ later adding that they were not just terrorists but

  also ‘                  ’” 6

  Rajaratnam to settle and to garner publicity for Motley Rice’s corrupt “anti-terrorism-

  litigation” practice led by Elsner.



  6
      See https://www.prweb.com/pdfdownload/3097964.pdf
                                                    27
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 31 of 59 PageID #: 237



                 Motley Rice and Elsner transmitted that website, or caused it to be transmitted, on

  Motley Rice’s website and via interstate or international wire to various press agencies. Each

  such transmission was a violation of the federal wire fraud statute, 18 U.S.C. § 1343, committed

  by Motley Rice and Elsner for the purpose of executing the Motley Rice Enterprise’s fraudulent




                 When Mr. Rajaratnam did not immediately capitulate to Motley Rice’s “shock

  and awe” assault

  unlawful access to government assets by orchestrating and planting “fake news” that appeared to

  come from legitimate and independent sources, but which came exclusively from members of the

  Motley Rice Enterprise who knew their statements were false.

                 On or about September 30, 2011 Vanity Fair published an article entitled

  “Crouching Tiger, Hidden Raj” (the “Article”).              included quotations attributed by

  author David Rose to defendants Elsner, Kanetkar, and Rudra.

                     Vanity Fair Article describes Kanetkar as “Rudra’s main F.B.I. handler from

  1999 until he left the bureau in June 2006.” It describes Elsner as “the attorney from Charleston,

                                                                                          …on

  behalf of Tamil Tiger victims.”

  were working for Motley Rice at the time they gave their interviews to Vanity Fair.

                 In the Article, Rudra and Kanetkar make numerous knowingly false and

  defamatory statements regarding Mr. Rajaratnam.

                 Rudra made the following false and misleading statements regarding Mr.

  Rajaratnam:



                                                   28
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 32 of 59 PageID #: 238



                a. According to the Article, “Rudra’s secret recordings included detailed
                   accounts by Tiger leaders of how money was transferred from the T.R.O. to
                   the terrorist group itself, and in this case there is a copious documentary
                   record of the role played by Mr. Rajaratnam.” No such “copious documentary
                   record” exists.

                b. According to the Article, Rudra attended the November Event. Rudra claims
                   in the Article that he was “equipped with a concealed recording device,” and
                   “sa[id] his memory of what Mr. Rajaratnam said at the [November Event] is
                   clear, and it is supported by his former F.B.I. handlers, who heard the
                   recordings when they were made.” Rudra is quoted in the Article as saying,
                   about Mr. Rajaratnam’s speech at the November Event:

                         “He got up and, flanked by L.T.T.E. flags, he said, ‘Everyone
                         must support the Tigers’ cause,’” Rudra recalls. “He mentioned
                         the fact that his wife was an Indian Sikh [a minority group from
                         which some had also mounted a terrorist campaign aimed at
                         creating a separate state]. Mr. Rajaratnam said: ‘They’re
                         terrorists. We’re terrorists. We are all freedom fighters.’ Everyone
                         laughed. Then he added: ‘They’re our terrorists, and you all must
                         support the struggle.’”

                         i. A now-                               ’s recording of the November
                            Event demonstrates that Rudra’s “quotation” of Mr. Rajaratnam’s
                            supposed remarks was false.

                        ii.
                              “[e]veryone must support the Tigers’ cause.”

                       iii.                                                                “    ’re
                              terrorists. We’re terrorists.”

                       iv.                                                                 “    ’re
                              our terrorists and you must all support the struggle.”

                Kanetkar made the following false and misleading statements regarding Mr.

  Rajaratnam.

                    a. Kanetkar falsely stated that two Tamil Tiger members went to Mr.
                       Rajaratnam’s house “to arrange to get the money.”

                    b. Kanetkar falsely stated that the LTTE had given Mr. Rajaratnam money to
                       invest.

                Kanetkar and Rudra were agents and/or employees of Motley Rice at the time that

  they made these false and misleading statements to Vanity Fair.
                                                     29
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 33 of 59 PageID #: 239



                 Motley Rice, Elsner, Kanetkar, and Rudra knew of, made, and coordinated the

  dissemination of these false statements to Vanity Fair in furtherance of the Motley Rice

  Enterprise’s fraudulent scheme to wrongfully obtain money from Mr. Rajaratnam. By means of

  their fraud, Motley Rice, Elsner, Kanetkar, and Rudra caused the false statements to be widely

  disseminated via interstate wires on Vanity Fair’s website for the purpose of executing the

  Motley Rice Enterprise’s fraudulent scheme to wrongfully obtain money from Mr. Rajaratnam.

                                                 , with its false assertions and omissions, was a

  violation of the federal wire fraud statute, 18 U.S.C. § 1343, committed by Motley Rice, Elsner,

  Kanetkar, and Rudra for the purpose of executing the Motley Rice Enterprise’s fraudulent

  scheme to unlawfully obtain and expl

                                                                               .

                 Mr. Rajaratnam is informed and believes that neither Kanetkar nor Rudra obtained

  the necessary authorization from the U.S. Government to speak with the author of the Vanity

  Fair article or to disclose Rudra’s existence or any facts pertaining to the JTTF investigation.


                                           Crimes for Years

                 When neither the lawsuit nor the PR campaign worked to leverage the hoped-for

  settlement, the Motley Rice Enterprise found itself in a hole of its own digging. Having lied to

  the press, the Court, Mr. Rajaratnam, and the public at large to extort what it expected to be a

  quick settlement, it now had to keep those lies concealed as the discovery phase of the litigation

  moved forward—ever closer to the possibility that not only the lies but the entire criminal

  enterprise would be exposed.

                     Motley Rice Enterprise thus did everything it could to delay, avoid, or prevent

  discovery while increasing the cost and complexity of the litigation in the hopes of winning a

                                                   30
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 34 of 59 PageID #: 240



  war of attrition against Mr. Rajaratnam before Motley Rice was forced to show its hand. In this,

  Motley Rice was largely successful for many years—prolonging the litigation and forcing Mr.

  Rajaratnam to spend enormous sums trying to get Motley Rice to turn over basic information

  that Motley Rice knew could expose its

  Motley Rice continues to resist disclosure of the truth.



  through his counsel, repeatedly requested that Motley Rice provide information regarding the

  identities of any investigators it retained in connection with its lawsuit against Mr. Rajaratnam.

  Motley Rice consistently refused those requests. Motley Rice’s persistent refusal forced Mr.

  Rajaratnam to seek the Court’s assistance.

                  Mr. Rajaratnam’                                      information did not yield fruit

  until late 2016—two years

  of the original complaint—

                                                                 “storm warnings” Mr. Rajaratnam

  had that Motley Rice was involved in something much bigger—and more sinister—than the

  pursuit of frivolous litigation.

                                                                                                one



  States Government. Motley Rice had concealed Rudra’

  disclosed his existence, Motley Rice intentionally misspelled Rudra’s (real) name in four



  Rajaratnam’s counsel from investigating Rudra or connecting him to documents that referenced

  him.



                                                   31
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 35 of 59 PageID #: 241




  Rajaratnam’s motion to compel Motley Rice to disclose the identity of its investigators—a

  motion Motley Rice fought vigorously at every turn. See DNJ ECF No. 268. Motley Rice then

                                           t it had retained three former JTTF law enforcement

  agents to serve as “non-testifying experts”. See DNJ ECF No. 325. Once he learned their

  identities, Mr. Rajaratnam was able to discover that the Former Agents had participated in the

  JTTF investigation in                                      -hand knowledge of secret

  government information pertaining to federal criminal investigations into the same subject matter

  as the New Jersey Litigation.

                                                                                      ’s counsel

  learned that Motley Rice had paid Rudra roughly $40,000 over the course of the New Jersey

  Litigation—a sum far beyond what could reasonably have been necessary to compensate Rudra

  for his travel and time as a witness. See DNJ ECF No. 382 at 2.

                                         some clarity to other seeming oddities about the New

  Jersey Litigation, including Motley Rice’s possession and production of copious government

  investigative materials, documents which Motley Rice originally obtained in violation of 18

  U.S.C. §§ 1957, 2314 and 2315

  and Motley Rice, putting the Vanity Fair article in a whole new light.

                 In late 2017, Rudra retained independent counsel. Shortly thereafter, Rudra’s

  newly-retained independent counsel began producing documents—many of which Motley Rice

  had been withholding over the last nine years. Rudra’s productions hint at the extent to which

  Motley Rice and the Former Agents have been working to conceal their crimes and thus protect

                                                             .



                                                  32
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 36 of 59 PageID #: 242



                 On January 24, 2018, Rudra’s newly-retained independent counsel produced a 17-

  page print-out of cell phone text messages between Rudra and Elsner. See DNJ ECF No. 382

  at 2.

                 On March 13, 2018, Rudra’s counsel produced over 3,000 pages of documents

  and correspondence between Rudra and Motley Rice and/or the Former Agents. See id.

                 On May 8, 2018, Motley Rice produced 60 more pages of expense records, which

  revealed over $35,000 of previously-undisclosed payments to Rudra. See id.

                 During a status conference with the New Jersey District Court on May 15, 2018,

  just weeks before the scheduled deposition of Rudra, Motley Rice represented to the Court that it

  would conduct a thorough search of its agents’ documents within seven days. See DNJ ECF No.

  382 at 3.

                 One month later, Motley Rice had produced nothing from the Former Agents’

                                                                                        See id.

                 On June 20, 2018, Motley Rice advised that it would either produce responsive

  documents or submit a letter detailing that no additional documents were located by the end of

  that week. See DNJ ECF No. 382 at 3 (citing DNJ ECF No. 369, Ex. E). It did neither. See id.

                                       ’s counsel was forced to take Rudra’s deposition in July

                                                See id.

                 One month after that deposition (and three months after Motley Rice falsely

  advised the Court that it would act swiftly to produce the agents’

  made a limited production of documents that had been in the Former Agents’ possession. See id.




                                                  33
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 37 of 59 PageID #: 243



                              ction included 155 pages of critical documents and interview

  memoranda that have been in Motley Rice’s and/or the Former Agents’ possession since before

                                                     See id.

                    An examination of the metadata from Motley Rice’s August 17, 2018 production

  revealed that Motley Rice still has not produced all responsive documents. See id.



                                                               subpoenas served on the Former

  Agents. See id.



  non-damages-related fact discovery. See id.

                    Mr. Rajaratnam is informed and believes that Motley Rice still has not produced

  documents Rudra requested from the FBI and provided to the Former Agents, and which the

  Former Agents passed on to Motley Rice.

                    Mr. Rajaratnam believes that, after a reasonable opportunity for further

  investigation or discovery, the evidence will show that, on multiple occasions beginning at least

  as early as 2010, (a) Motley Rice and Elsner corruptly persuaded, or attempted to persuade, the

  Former Agents to withhold key documents and other evidence from Mr. Rajaratnam and the

  Court and (b) Motley Rice, Elsner, and the Former Agents corruptly persuaded or attempted to

  persuade Rudra to do the same. Each such attempt was a separate violation of the federal witness

  tampering statute, 18 U.S.C. § 1512, and each was intended to contribute and did contribute to

  the Motley Rice Enterprise’

  in furtherance of the Motley Rice Enterprise’s fraudulent scheme to unlawfully obtain and




                                                     34
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 38 of 59 PageID #: 244



                                      ’              -


                                                                          the lawsuit, and two years

  after the discovery cut-

  payments of roughly $40,000 over the course of the New Jersey Litigation. See DNJ ECF No.

  382 at 2. As discussed above, each of those payments was an act of criminal bribery in

  furtherance of the Motley Rice Enterprise’s fraudulent scheme to unlawfully obtain and exploit

                                                             .

                 Despite the mounting evidence of misconduct, Motley Rice insisted it had done

  nothing wrong—and so did the Former Agents. On December 20, 2016, Elsner electronically



  claim. See DNJ ECF No. 382 at 3 (citing DNJ ECF No. 276 Ex. A).

                 It was entirely within the Former Agents’ discretion and control what

  representations, if any, they made to the Court in connection with the Motley Rice Enterprise’s

  fraudulent scheme. In this way also, each of the Former Agents participated in the operation or

  management of the Motley Rice Enterprise.

                 Allison’                            “I have provided no payments or promise of

  payments to [Rudra] on my own behalf or on behalf of Motley Rice LLC.” Mallon’

  states, in part, “I provided no payments or promise of payments to [Rudra] on my own behalf or

  on behalf of Motley Rice LLC other than to pay for his out-of-pocket expenses and travel

  expenses related to his role as a fact witness in this case.” See id.

                 In 2018, Rudra produced documents that revealed that Allison and Mallon’s

  statements were false. See, e.g.,

                                                   “loaned” to Rudra by Former JTTF Agent

                                                    35
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 39 of 59 PageID #: 245



  (coordinating “loan” to Rudra between Former Agents), Exs. D, U, V (detailing payments for

  extensive and inappropriate travel, etc.)).

                 On or about December 20, 2016, Motley Rice, Elsner, Allison, and Mallon

  transmitted or caused to be transmitted to the Court, Mr. Rajaratnam, and others, by means of

  interstate wire, false statements intended to further the Motley Rice Enterprise’s fraudulent

  scheme. Each such transmission was a separate instance of wire fraud committed by Motley

  Rice, Elsner, Allison, and Mallon in violation of 18 U.S.C. § 1343 for the purpose of executing

  the Motley Rice Enterprise’



  in 18 U.S.C. § 1961(1).

                                   ’                  -


                 In his December 20, 2016 letter to the Court, Elsner represented that Motley

  Rice’s complaint was based entirely on publicly-available material. See DNJ ECF No. 377 at 1,

  n.1 (citing DNJ ECF No. 276 at 4). Mallon’s and Kanetkar’

  language: “

  materials,” and Allison’                      “I never provided Motley Rice LLC with any

  documents or materials.” See DNJ ECF No. 382 at 3 (citing DNJ ECF No. 276, Ex. A).

                 In the same letter, Elsner represented that Motley Rice’s retention of the Former

  Agents “                             ’                                       ctober 22, 2009.” See

  DNJ ECF No. 382 at 5.



  which he represented to the Court that “[Motley Rice] have not received, and do not intend to

                                                           ” See DNJ ECF No. 329.

                                                     36
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 40 of 59 PageID #: 246



                 Elsner’s, Mallon’s, Kanetkar’s, and Allison’s statements were false: a 2009

  memorandum produced on August 17, 2018 reveals that the Former Agents mailed Motley Rice

  hard copies of documents and materials received from Rudra, which Rudra obtained by working

  on behalf of the FBI. See id. In so doing, the Former Agents transported, transmitted, and/or

  transferred in interstate commerce documents worth more than $5,000 to Motley Rice, knowing

  the same to have been unlawfully converted and/or obtained by fraud, in violation of 18 U.S.C.

  § 2314. By receiving the same documents across state lines, the Former Agents and Motley Rice

  violated 18 U.S.C. § 2315.

                 In a further attempt to conceal its crimes, Motley Rice has asserted work product

  privilege over documents created by the Former Agents before October 22, 2009. See id.



  of the complaint; thus, in order to avoid producing more incriminating documents, Motley Rice

  has been forced to admit that Elsner’s, Mallon’s, and Kanetkar’s statements to the Court were

  false.

                 As described above, on or about December 20, 2016, Motley Rice, Elsner,

  Mallon, Allison, and Kanetkar transmitted or caused to be transmitted to the Court, Mr.

  Rajaratnam, and others, by means of interstate wire, false statements intended to further the

  Motley Rice Enterprise’s fraudulent scheme. Each such transmission was a separate instance of

  wire fraud committed by Motley Rice, Elsner, Mallon, and Kanetkar in violation of 18 U.S.C.

  § 1343 for the purpose of executing the Motley Rice Enterprise’s fraudulent scheme to

                                                                                            rough a




                                                  37
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 41 of 59 PageID #: 247



                 As also described above, on or about June 19, 2017, Motley Rice and Elsner

  transmitted or caused to be transmitted to the Court, Mr. Rajaratnam, and others, by means of

  interstate wire, false statements intended to further the Motley Rice Enterprise’s fraudulent

  scheme. Each such transmission was a separate instance of wire fraud committed by Motley Rice

  and Elsner in violation of 18 U.S.C. § 1343 for the purpose of executing the Motley Rice

  Enterprise’



  § 1961(1).

                                 ’                -Concealed Orchestration of the
                               Vanity Fair

                 Mr. Rajaratnam is informed and believes that, on May 17, 2017, Elsner



  the Court that Motley Rice was “not involved in the creation or ‘orchestration’ of the Vanity Fair

  article.” See DNJ ECF No. 377 at 1, n.2 (citing DNJ ECF No. 300 at 1).

                 Metadata from Motley Rice’s August 17, 2018 production reveals that the Former

  Agents forwarded detailed information about Rudra to the author of the Vanity Fair article as

                                                                          See id.

                        n or about May 17, 2017, Motley Rice and Elsner transmitted or caused to

  be transmitted to the Court, Mr. Rajaratnam, and others, by means of interstate wire, false

  statements intended to further the Motley Rice Enterprise’s fraudulent scheme. Each such

  transmission was a separate instance of wire fraud committed by Motley Rice and Elsner in

  violation of 18 U.S.C. § 1343 for the purpose of executing the Motley Rice Enterprise’s




                                                  38
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 42 of 59 PageID #: 248




                                           Rajaratnam

                On October 22, 2009, June 13, 2014, and March 8, 2016, Motley Rice



  Motley Rice falsely alleged that Mr. Rajaratnam had solicited support for LTTE during the

  November Event. See DNJ ECF Nos. 1 ¶ 43, 163 ¶ 166, and 225 ¶ 143.

                After Rudra’s 2018 disclosures exposed the criminal enterprise, Mr. Rajaratnam’s

  counsel in the New Jersey Litigation served Motley Rice with a motion for sanctions pursuant to

  Rule 11 of the Federal Rules of Civil Procedure. On October 3, 2018, Motley Rice moved for

  leave to amend its complaint to withdraw the false allegation regarding the November Event. See

                                                                            See DNJ ECF

  No. 384.

                Motley Rice represented to the Court that it withdrew the allegation “to avoid

  unnecessary and wasteful Rule 11 litigation” and that the amendment “is not an

  acknowledgement that the withdrawn allegations are incorrect or false” (DNJ ECF No. 375-2 at

  6). However, Rudra described the speech to Motley Rice’

  of the Complaint (see DNJ ECF No. 377 at 1, n.1) and the transcript and recording of Mr.

  Rajaratnam’s speech make clear that Motley Rice’s allegations were false. Motley Rice repeated



                Moreover, Motley Rice appears to have amended its press release regarding the

  New Jersey Litigation to remove the false allegations regarding the November Event. 7




  7
   Compare https://www.prweb.com/pdfdownload/3097964.pdf to
  https://www.motleyrice.com/article/sri-lankan-terrorism-hedge-fund-manager.
                                                39
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 43 of 59 PageID #: 249



  Obviously, that correction was not necessary to “avoid unnecessary and wasteful Rule 11

  litigation.” Rather, it is one more instance of Motley Rice trying to cover up its past misdeeds.

                 On or about October 22, 2009, June 13, 2014, and March 8, 2016, Motley Rice

  and Elsner transmitted or caused to be transmitted to the Court, Mr. Rajaratnam, and others, by

  means of interstate wire, false statements intended to further the Motley Rice Enterprise’s

  fraudulent scheme. Each such transmission was a separate instance of wire fraud committed by

  Motley Rice and Elsner in violation of 18 U.S.C. § 1343 for the purpose of executing the Motley

  Rice Enterprise’s fraudulent scheme to unlawfull



  § 1961(1).

                                                 ***

                 Motley Rice and its agents and co-conspirators have been operating outside of the

  law for decades to advance their criminal enterprise and their own pecuniary interests.

                 Mr. Rajaratnam brings this action against Motley Rice, its lead lawyer, the Former

  Agents, and Rudra to clear his name and to bring an end to the Motley Rice Enterprise.

                                     COUNT I: RICO § 1962(c)
                              (All Defendants - the RICO Association)

                     allegations of paragraphs 1 through 154 are incorporated herein by reference.

                 At all times relevant to this complaint, Joseph Rice, Ron Motley, Michael Elsner,

  Jay Kanetkar, Brian Mallon, John Allison, Rosetta Research and Consulting LLC, Mike Asimos,

  Jean-Charles Brisard, Steven Bucci, Mike Dick, and Rudra were all “person[s]” within the

  meaning of 18 U.S.C. § 1961(3).

                 At all times relevant to this complaint, Motley Rice had an ongoing business

  relationship with one or more of: Joe Rice, Ron Motley, Michael Elsner, Jay Kanetkar, Brian

                                                   40
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 44 of 59 PageID #: 250



  Mallon, John Allison, Rosetta, Mike Asimos, Jean-Charles Brisard, Steven Bucci, Mike Dick,

  and Rudra, such that their relationship constituted an “association in fact” enterprise, within the



  interstate or foreign commerce (the “RICO Association”).



  whole had an ongoing existence, structure, and hierarchy.

                 As set forth more fully above, the members of the RICO Association corrupted

  the RICO Association and caused Mr. Rajaratnam damage through a pattern of racketeering

  activity within the meaning of 18 U.S.C

  racketeering activity entailed at least two acts of racketeering by the members of the RICO



  which occurred within ten years after the commission of a prior act of racketeering.



  racketeering in furtherance of the RICO Association’s fraudulent scheme:

   Person         Predicate Act(s)          Statute              Date(s)               Described at:
                  bribery                   18 U.S.C. § 201      2003-2006             ¶¶ 43-46
   Rice                                                          2009-2018             ¶¶ 90-96
                  mail fraud                18 U.S.C. § 1341     2003-2006             ¶¶ 43-46
                  wire fraud                18 U.S.C. § 1343     2003-2006             ¶¶ 43-46
                                                                 10/22/2009            ¶¶ 146-150
                                                                 10/23/2009            ¶¶ 97-98
                                                                 9/30/2011             ¶¶ 99-108
                                                                 6/13/2014             ¶¶ 148-152
                                                                 3/8/2016              ¶¶ 148-152
                                                                 12/20/2016            ¶¶ 132-143
                                                                 5/17/2017             ¶¶ 145-147
                                                                 6/19/2017             ¶¶ 138-144
                  obstruction               18 U.S.C. § 1505     pre-2001              ¶ 33


                                                   41
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 45 of 59 PageID #: 251



              witness tampering       18 U.S.C. § 1512   pre-2001         ¶ 33
                                                         2009-2018        ¶¶ 90-96
                                                         2010-present     ¶¶ 109-131
              engaging in monetary    18 U.S.C. § 1957   2003-2006        ¶¶ 55-60
              transactions in                            2009-2018        ¶¶ 72-79
              property derived from
              unlawful activity
              transportation of       18 U.S.C. § 2314   2003-2006        ¶¶ 55-60
              property derived from
              unlawful activity
              sale or receipt of      18 U.S.C. § 2315   2003-2006        ¶¶ 55-60
              property derived from                      2009-2018        ¶¶ 72-79
              unlawful activity                          2009             ¶¶ 138-141
   Asimos     bribery                 18 U.S.C. § 201    2004             ¶¶ 64-65
                                                         2003-2006        ¶¶ 43-46
              mail fraud              18 U.S.C. § 1341   2003-2006        ¶¶ 43-46
              wire fraud              18 U.S.C. § 1343   2003-2006        ¶¶ 43-46
                                                         March-April 2003 ¶¶ 49-54
                                                         April 2005       ¶¶ 68-71
              transportation of       18 U.S.C. § 2314   2003-2006        ¶¶ 55-60
              property derived from
              unlawful activity
              sale or receipt of      18 U.S.C. § 2315   2003-2006        ¶¶ 55-60
              property derived from
              unlawful activity
              wire fraud              18 U.S.C. § 1343   March-April 2003 ¶¶ 49-54
   Rosetta    bribery                 18 U.S.C. § 201    2003-2004        ¶¶ 61-62
                                                         2004             ¶¶ 64-67
              transportation of       18 U.S.C. § 2314   2003-2006        ¶¶ 55-60
              property derived from
              unlawful activity
              sale or receipt of      18 U.S.C. § 2315   2003-2006        ¶¶ 55-60
              property derived from
              unlawful activity
   Elsner     bribery                 18 U.S.C. § 201    2009-2018        ¶¶ 90-96


                                           42
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 46 of 59 PageID #: 252



              wire fraud              18 U.S.C. § 1343   10/22/2009     ¶¶ 146-150
                                                         10/23/2009     ¶¶ 97-98
                                                         9/30/2011      ¶¶ 99-108
                                                         6/13/2014      ¶¶ 148-152
                                                         3/8/2016       ¶¶ 148-152
                                                         12/20/2016     ¶¶ 132-143
                                                         5/17/2017      ¶¶ 145-147
                                                         6/19/2017      ¶¶ 138-144
              witness tampering       18 U.S.C. § 1512   2009-2018      ¶¶ 90-96
                                                         2010-present   ¶¶ 109-131
              sale or receipt of      18 U.S.C. § 2315   2009-2018      ¶¶ 72-79
              property derived from
              unlawful activity
   Mallon     bribery                 18 U.S.C. § 201    2003-2004      ¶¶ 61-62
                                                         2004           ¶¶ 64-65
                                                         2009-2018      ¶¶ 90-96
              wire fraud              18 U.S.C. § 1343   April 2005     ¶¶ 68-71
                                                         12/20/2016     ¶¶ 132-143
              witness tampering       18 U.S.C. § 1512   2009-2018      ¶¶ 90-96
                                                         2010-present   ¶¶ 109-131
              engaging in monetary    18 U.S.C. § 1957   2009-2018      ¶¶ 72-79
              transactions in
              property derived from
              unlawful activity
              transportation of       18 U.S.C. § 2314   2003-2006      ¶¶ 55-60
              property derived from                      2009           ¶¶ 138-141
              unlawful activity                          2009-2018      ¶¶ 72-79
              sale or receipt of      18 U.S.C. § 2315   2003-2006      ¶¶ 55-60
              property derived from                      2009-2018      ¶¶ 72-79
              unlawful activity
              bribery                 18 U.S.C. § 201    2009-2018      ¶¶ 90-96
              wire fraud              18 U.S.C. § 1343   9/30/2011      ¶¶ 97-106
                                                         12/20/2016     ¶¶ 138-143
              witness tampering       18 U.S.C. § 1512   2009-2018      ¶¶ 90-96
                                                         2010-present   ¶¶ 109-131



                                           43
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 47 of 59 PageID #: 253



              engaging in monetary    18 U.S.C. § 1957   2009-2018      ¶¶ 72-79
              transactions in
              property derived from
              unlawful activity
              transportation of       18 U.S.C. § 2314   2009-2018      ¶¶ 72-79
              property derived from                      2009           ¶¶ 138-141
              unlawful activity
              sale or receipt of      18 U.S.C. § 2315   2009-2018      ¶¶ 72-79
              property derived from
              unlawful activity
   Allison    bribery                 18 U.S.C. § 201    2009-2018      ¶¶ 90-96
              wire fraud              18 U.S.C. § 1343   12/20/2016     ¶¶ 132-137
              witness tampering       18 U.S.C. § 1512   2009-2018      ¶¶ 90-96
                                                         2010-present   ¶¶ 109-131
              engaging in monetary    18 U.S.C. § 1957   2009-2018      ¶¶ 72-79
              transactions in
              property derived from
              unlawful activity
              transportation of       18 U.S.C. § 2314   2009           ¶¶ 138-141
              property derived from                      2009-2018      ¶¶ 72-79
              unlawful activity
              sale or receipt of      18 U.S.C. § 2315   2009-2018      ¶¶ 72-79
              property derived from
              unlawful activity
              wire fraud              18 U.S.C. § 1343   9/30/2011      ¶¶ 99-108
              engaging in monetary    18 U.S.C. § 1957   2009-2018      ¶¶ 72-79
              transactions in
              property derived from
              unlawful activity
              transportation of       18 U.S.C. § 2314   2009-2018      ¶¶ 72-79
              property derived from
              unlawful activity
              sale or receipt of      18 U.S.C. § 2315   2009-2018      ¶¶ 72-79
              property derived from
              unlawful activity


                                           44
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 48 of 59 PageID #: 254




                                                    -ended pattern of racketeering that began at least

  as early as the 1990’s and which continues through the present day.     at pattern of racketeering

  is part of the way Motley Rice regularly does business, and Motley Rice has employed it in

  connection with multiple schemes and litigations. Mr. Rajaratnam believes that, after a

  reasonable opportunity for further investigation or discovery, the evidence will show that the

  RICO Association’s ongoing pattern of racketeering extends to other litigations and

  investigations. As discussed above, Motley Rice and the Former Agents continue to fraudulently

  conceal their wrongdoing and pursue wrongfully obtaining money from Mr. Rajaratnam. In

  short, there is a strong likelihood that the ongoing racketeering activity of the RICO Association



                                                                                     e of acts that

  are indictable under, inter alia, 18 U.S.C. §§ 201, 1341, 1343, 1351, 1505, 1512, 1957, 2314, and

  2315 and are within the scope of 18 U.S.C. § 1961(1)(A) and (1)(B). As set out more fully

  herein, the commission of those related predicate acts over the period of time alleged constituted



  and (5).

                 As a direct and proximate result of the foregoing pattern of racketeering, Mr.

  Rajaratnam has been and continues to be injured in an amount to be determined at trial, but not

  less than $6 million before trebling. Among other things, Defendants’ actions have caused Mr.

  Rajaratnam to lose substantial commercial and investment opportunities, blocked the return and

  repatriation of millions of dollars held in Sri Lanka, forced Mr. Rajaratnam to incur substantial

  costs litigating issues that would not have arisen were the Defendants not trying to perpetrate,



                                                  45
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 49 of 59 PageID #: 255



  protect, and conceal their criminal scheme, and even impeded Mr. Rajaratnam’s ability to make

  charitable donations in Sri Lanka and elsewhere.

                                    COUNT II: RICO § 1962(c)
                           (Individual Defendants - The RICO Enterprise)

                                                          154 are incorporated herein by reference.

                 At all times relevant to this complaint, Motley Rice (and its predecessors-in-



  Michael Elsner, Jay Kanetkar, Brian Mallon, John Allison, Rosetta Research and Consulting

  LLC, Mike Asimos, Jean-Charles Brisard, Steven Bucci, Mike Dick, and Rudra were all

  “person[s]” within the meaning of 18 U.S.C. § 1961(3).

                 At all times relevant to this complaint, Motley Rice was a limited liability

  company, partnership, or other legal entity constituting an “enterprise” within the meaning of 18

  U.S.C. § 1961(4) (the “RICO Enterprise”).

                 Joseph Rice, Ron Motley, and defendant Michael Elsner (collectively, the “Motley

  Rice Members”) were members and agents of the RICO Enterprise.

                 Jay Kanetkar, Brian Mallon, John Allison, Rudra, Mike Asimos, Jean-Charles

  Brisard, and Rosetta Research and Consulting LLC (collectively, the “Motley Rice Agents”)

  were agents of the RICO Enterprise.

                                                                                       O Enterprise

  as a whole had an ongoing existence, structure, and hierarchy.

                 As set forth more fully above, the Motley Rice Members and the Motley Rice

  Agents corrupted the RICO Enterprise and caused Mr. Rajaratnam damage through a pattern of

  racketeering activity.



                                                  46
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 50 of 59 PageID #: 256



                 As set forth more fully above, the Motley Rice Members and the Motley Rice

  Agents were persons associated with the RICO Enterprise and conducted or participated, directly

  or indirectly, in the operation and management of the RICO Enterprise through a pattern of



  pattern of racketeering activity entailed at least two acts of racketeering by the Motley Rice

  Members and/or the Motley Rice Agents, at least one of

  date of RICO, and the last of which occurred within ten years after the commission of a prior act

  of racketeering.

                                             Motley Rice Members and Motley Rice Agents

  committed the following predicate acts of racketeering in furtherance of the RICO Enterprise’s

  fraudulent scheme:

   Person        Predicate Act(s)           Statute              Date(s)              Described at:
   Asimos        bribery                    18 U.S.C. § 201      2004                 ¶¶ 64-65
                                                                 2003-2006            ¶¶ 43-46
                 mail fraud                 18 U.S.C. § 1341     2003-2006            ¶¶ 43-46
                 wire fraud                 18 U.S.C. § 1343     2003-2006        ¶¶ 43-46
                                                                 March-April 2003 ¶¶ 49-54
                                                                 April 2005       ¶¶ 68-71
                 transportation of          18 U.S.C. § 2314     2003-2006            ¶¶ 55-60
                 property derived from
                 unlawful activity
                 sale or receipt of         18 U.S.C. § 2315     2003-2006            ¶¶ 55-60
                 property derived from
                 unlawful activity
                 wire fraud                 18 U.S.C. § 1343     March-April 2003 ¶¶ 49-54
   Rosetta       bribery                    18 U.S.C. § 201      2003-2004            ¶¶ 61-62
                                                                 2004                 ¶¶ 64-67




                                                  47
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 51 of 59 PageID #: 257



              transportation of       18 U.S.C. § 2314   2003-2006      ¶¶ 55-60
              property derived from
              unlawful activity
              sale or receipt of      18 U.S.C. § 2315   2003-2006      ¶¶ 55-60
              property derived from
              unlawful activity
   Elsner     bribery                 18 U.S.C. § 201    2009-2018      ¶¶ 90-96
              wire fraud              18 U.S.C. § 1343   10/22/2009     ¶¶ 146-150
                                                         10/23/2009     ¶¶ 97-98
                                                         9/30/2011      ¶¶ 99-108
                                                         6/13/2014      ¶¶ 148-152
                                                         3/8/2016       ¶¶ 148-152
                                                         12/20/2016     ¶¶ 132-143
                                                         5/17/2017      ¶¶ 145-147
                                                         6/19/2017      ¶¶ 138-144
              witness tampering       18 U.S.C. § 1512   2009-2018      ¶¶ 90-96
                                                         2010-present   ¶¶ 109-131
              sale or receipt of      18 U.S.C. § 2315   2009-2018      ¶¶ 72-79
              property derived from
              unlawful activity
   Mallon     bribery                 18 U.S.C. § 201    2003-2004      ¶¶ 61-62
                                                         2004           ¶¶ 64-65
                                                         2009-2018      ¶¶ 90-96
              wire fraud              18 U.S.C. § 1343   April 2005     ¶¶ 68-71
                                                         12/20/2016     ¶¶ 132-143
              witness tampering       18 U.S.C. § 1512   2009-2018      ¶¶ 90-96
                                                         2010-present   ¶¶ 109-131
              engaging in monetary    18 U.S.C. § 1957   2009-2018      ¶¶ 72-79
              transactions in
              property derived from
              unlawful activity
              transportation of       18 U.S.C. § 2314   2003-2006      ¶¶ 55-60
              property derived from                      2009           ¶¶ 138-141
              unlawful activity                          2009-2018      ¶¶ 72-79




                                           48
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 52 of 59 PageID #: 258



              sale or receipt of      18 U.S.C. § 2315   2003-2006      ¶¶ 55-60
              property derived from                      2009-2018      ¶¶ 72-79
              unlawful activity
              bribery                 18 U.S.C. § 201    2009-2018      ¶¶ 90-96
              wire fraud              18 U.S.C. § 1343   9/30/2011      ¶¶ 97-106
                                                         12/20/2016     ¶¶ 138-143
              witness tampering       18 U.S.C. § 1512   2009-2018      ¶¶ 90-96
                                                         2010-present   ¶¶ 109-131
              engaging in monetary    18 U.S.C. § 1957   2009-2018      ¶¶ 72-79
              transactions in
              property derived from
              unlawful activity
              transportation of       18 U.S.C. § 2314   2009-2018      ¶¶ 72-79
              property derived from                      2009           ¶¶ 138-141
              unlawful activity
              sale or receipt of      18 U.S.C. § 2315   2009-2018      ¶¶ 72-79
              property derived from
              unlawful activity
   Allison    bribery                 18 U.S.C. § 201    2009-2018      ¶¶ 90-96
              wire fraud              18 U.S.C. § 1343   12/20/2016     ¶¶ 132-137
              witness tampering       18 U.S.C. § 1512   2009-2018      ¶¶ 90-96
                                                         2010-present   ¶¶ 109-131
              engaging in monetary    18 U.S.C. § 1957   2009-2018      ¶¶ 72-79
              transactions in
              property derived from
              unlawful activity
              transportation of       18 U.S.C. § 2314   2009           ¶¶ 138-141
              property derived from                      2009-2018      ¶¶ 72-79
              unlawful activity
              sale or receipt of      18 U.S.C. § 2315   2009-2018      ¶¶ 72-79
              property derived from
              unlawful activity
              wire fraud              18 U.S.C. § 1343   9/30/2011      ¶¶ 99-108
              engaging in monetary    18 U.S.C. § 1957   2009-2018      ¶¶ 72-79
              transactions in

                                           49
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 53 of 59 PageID #: 259



                 property derived from
                 unlawful activity
                 transportation of         18 U.S.C. § 2314       2009-2018           ¶¶ 72-79
                 property derived from
                 unlawful activity
                 sale or receipt of        18 U.S.C. § 2315       2009-2018           ¶¶ 72-79
                 property derived from
                 unlawful activity



                                                   -ended pattern of racketeering that began at least

  as early as the 1990’s and continues through the present day.    at pattern of racketeering is part

  of the way Motley Rice regularly does business, and Motley Rice has employed it in connection

  with multiple schemes and litigations. Mr. Rajaratnam believes that, after a reasonable

  opportunity for further investigation or discovery, the evidence will show that Motley Rice’s

  ongoing pattern of racketeering extends to other litigations and investigations. As discussed

  above, Motley Rice and the Former Agents continue to fraudulently conceal their wrongdoing

  and pursue wrongfully obtaining money from Mr. Rajaratnam. In short, there is a strong

  likelihood that the ongoing racketeering activity of the RICO Enterprise will continue




  are indictable under, inter alia, 18 U.S.C. §§ 201, 1341, 1343, 1351, 1505, 1512, 1957, 2314, and

  2315 and are within the scope of 18 U.S.C. § 1961(1)(A) and (1)(B). As set out more fully

  herein, the commission of those related predicate acts over the period of time alleged constituted



  (5).




                                                  50
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 54 of 59 PageID #: 260



                 As a direct and proximate result of the foregoing pattern of racketeering, Mr.

  Rajaratnam has been and continues to be injured in an amount to be determined at trial, but not

  less than $6 million before trebling. Among other things, Defendants’ actions have caused Mr.

  Rajaratnam to lose substantial commercial and investment opportunities, blocked the return and

  repatriation of millions of dollars held in Sri Lanka, forced Mr. Rajaratnam to incur substantial

  costs litigating issues that would not have arisen were the Defendants not trying to perpetrate,

  protect, and conceal their criminal scheme, and even impeded Mr. Rajaratnam’s ability to make

  charitable donations in Sri Lanka and elsewhere.

                                    COUNT III: RICO § 1962(a)
                                        (Motley Rice, Elsner)

                                                          175 are incorporated herein by reference.

                 As described above, the RICO Enterprise and the RICO Association engaged in a

  pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1) and (5) and 1962(c).

                 Defendants Motley Rice and Elsner received income derived from that pattern of

  racketeering, including by selling or trading government information and in the form of

  settlements extracted in litigation through wrongful means.

                 Defendants Motley Rice and Elsner used and invested that income to further their

  criminal enterprise, including to commence and prosecute the unfounded New Jersey Litigation

  against Mr. Rajaratnam and to compensate the Former Agents and Rudra for their participation in

  the fraudulent scheme.

                 As a direct and proximate result of Defendants’ fraudulent scheme to use

  unlawfully-acquired government information to wrongfully obtain money from Mr. Rajaratnam,

  funded as it was by the Motley Rice Enterprise’s ill-gotten gains, Mr. Rajaratnam has been and

  continues to be injured in an amount to be determined at trial, but not less than $6 million before

                                                  51
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 55 of 59 PageID #: 261



  trebling. Among other things, Defendants’ actions have caused Mr. Rajaratnam to lose substantial

  commercial and investment opportunities, blocked the return and repatriation of millions of

  dollars held in Sri Lanka, forced Mr. Rajaratnam to incur substantial costs litigating issues that

  would not have arisen were the Defendants not trying to perpetrate, protect, and conceal their

  criminal scheme, and even impeded Mr. Rajaratnam’s ability to make charitable donations in Sri

  Lanka and elsewhere.

                                    COUNT IV: RICO § 1962(d)
                                       (Individual Defendants)

                                                           180 are incorporated herein by reference.

                 As set forth above, Defendants Elsner, Mallon, Allison, Kanetkar, and Rudra

  agreed to pursue the criminal objectives of the RICO Enterprise and the RICO Association,

                                                                                  government

  information for pecuniary gain, and intended by their actions to further or facilitate the criminal

  endeavor described herein.

                 Each of the Individual Defendants unlawfully and willfully combined, conspired,

  confederated and agreed between and among each other to violate 18 U.S.C. § 1962(c), i.e., to



  RICO Association through a pattern of racketeering, all in violation of 18 U.S.C. § 1962(d).

                 Although not necessary for them to be found liable for violation of 18 U.S.C.

  § 1962(d), each of the Defendants not only facilitated the racketeering acts of others in the

  criminal enterprise but personally agreed to commit and in fact committed two or more



  and the RICO Association through a pattern of racketeering activity in violation of 18 U.S.C. §

  1962(c), as described more fully above.

                                                   52
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 56 of 59 PageID #: 262



                 In addition, and as set forth more fully above, each of the Individual Defendants

  was aware that the RICO Enterprise and the RICO Association violated 18 U.S.C. § 1962(c),

  adopted as a goal the violation of § 1962(c), and facilitated the commission of the § 1962(c)

  violation by the RICO Enterprise and the RICO Association.

                 As a direct and proximate result of Defendants’ conspiracy, the overt acts taken in

  furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(d), Mr. Rajaratnam has been

  and continues to be injured in an amount to be determined at trial, but not less than $6 million

  before trebling. Among other things, Defendants’ actions have caused Mr. Rajaratnam to lose

  substantial commercial and investment opportunities, blocked the return and repatriation of

  millions of dollars held in Sri Lanka, forced Mr. Rajaratnam to incur substantial costs litigating

  issues that would not have arisen were the Defendants not trying to perpetrate, protect, and

  conceal their criminal scheme, and even impeded Mr. Rajaratnam’s ability to make charitable

  donations in Sri Lanka and elsewhere.

                                       COUNT V: Defamation
                                  (Motley Rice, Kanetkar, Rudra)

                                                          154 are incorporated herein by reference.

                 As set forth more fully in paragraphs 99 through 108 above, Defendants Motley

  Rice and its agents, Kanetkar, and Rudra, made false and defamatory statements of fact regarding

  Mr. Rajaratnam to David Rose of Vanity Fair.

                 Defendants knew, when they made those statements, that they were demonstrably

  false.

                 Defendants made those statements deliberately and maliciously, without

  authorization or privilege, with the intent to cause Mr. Rose to publish those defamatory



                                                   53
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 57 of 59 PageID #: 263



  statements in Vanity Fair, a well-known publication with wide international circulation, thus



                 Mr. Rose did publish Defendants’ false and defamatory statements, and Mr.

                                                         l harm because of Defendants’ defamatory

  statements.

                 Defendants’ false and defamatory statements exposed Mr. Rajaratnam to public

  contempt, disgrace, personal and professional reputational harm, and ridicule.

                 Defendants’ false and defamatory statements jeopardized Mr. Rajaratnam’s

  personal safety.

                 Defendants, through their false and defamatory statements, have forever deprived

  Mr. Rajaratnam of his ability to integrate back into, and interact with, society in the United

  States, in his family’s homeland of Sri Lanka, and abroad.

                 Defendants’ false and defamatory statements charged Mr. Rajaratnam with a



  her business, trade, or profession. As such, Defendants’ statements constitute defamation per se.

                 Mr. Rajaratnam did not learn the identity of Rudra, or that Rudra was acting at the

  direction of Motley Rice, until on or after November 14, 2016.

                 Mr. Rajaratnam did not learn that Kanetkar was acting at the direction of Motley

  Rice until on or after November 14, 2016.



  to Motley Rice, who coordinated, directed, compensated, and conspired with Rudra and

  Kanetkar in connection with the publication of those statements.




                                                   54
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 58 of 59 PageID #: 264



                 As a direct and proximate result of Defendants’ false and defamatory statements,

  Mr. Rajaratnam has been and continues to be injured in an amount to be determined at trial, but

  not less than $3 million.

                                           JURY DEMAND

                            hereby demands a trial by jury on all issues so triable.

                                      PRAYER FOR REL IEF

         WHEREFORE, Plaintiff prays for entry of judgment in his favor, and against

  Defendants, as follows:

         a.      against all Defendants on the first count, awarding Mr. Rajaratnam treble the

  damages suffered by reason of injury to Mr. Rajaratnam’s business and property as a result of

  Defendants’ violation of 18 U.S.C. § 1962(c), in an amount to be determined at trial, but not less

  than $6 million before trebling and $18 million after trebling;

         b.      against all Defendants except Motley Rice on the second count, awarding Mr.

  Rajaratnam treble the damages suffered by reason of injury to Mr. Rajaratnam’s business and

  property as a result of Defendants’ violation of 18 U.S.C. § 1962(c), in an amount to be

  determined at trial, but not less than $6 million before trebling and $18 million after trebling;

         c.      against Defendants Motley Rice and Elsner on the third count, awarding Mr.

  Rajaratnam treble the damages suffered by reason of injury to Mr. Rajaratnam’s business and

  property as a result of Defendants’ violation of 18 U.S.C. § 1962(a), in an amount to be

  determined at trial, but not less than $6 million before trebling and $18 million after trebling;

         d.      against Defendants Elsner, Mallon, Allison, Kanetkar, and Rudra on the fourth

  count, awarding Mr. Rajaratnam treble the damages suffered by reason of injury to Mr.

  Rajaratnam’s business and property as a result of Defendants’ violation of 18 U.S.C. § 1962(d),


                                                    55
Case 1:18-cv-03234-KAM-RML Document 42 Filed 01/18/19 Page 59 of 59 PageID #: 265



  in an amount to be determined at trial, but not less than $6 million before trebling and $18

  million after trebling;

           e.       against Defendants Motley Rice, Kanetkar, and Rudra on the fifth count,

  awarding Mr. Rajaratnam compensatory, presumed, and punitive damages, in an amount to be

  determined at trial, but not less than $3 million.

  Dated:        New York, New York
                January 18, 2019


                                                 LUPKIN PLLC




                                                 By: /s/ Jonathan D. Lupkin
                                                        Jonathan D. Lupkin (JL-0792)
                                                        Michael B. Smith (MS-3281)

                                                 80 Broad Street, Suite 1301
                                                 New York, NY 10004
                                                 Tel: (646) 367-2771
                                                 Fax: (646) 219-4870
                                                 jlupkin@lupkinpllc.com
                                                 msmith@lupkinpllc.com

                                                 Counsel for Plaintiff Raj Rajaratnam
  4812-0007-3605, v. 20




                                                       56
